In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights by reason of her mental illness, the mother appeals from an order of fact-finding and disposition of the Family Court, Queens County (Salinitro, J.), dated May 18, 2005, which, after a hearing, terminated her parental rights and transferred guardianship and custody of the child to the Commissioner of Social Services of the City of New York and the Catholic Home Bureau for Dependent Children.
Ordered that the order is affirmed, without costs or disbursements.
Catholic Home Bureau for Dependent Children, the petitioning agency, established by clear and convincing evidence that the mother was unable to properly and adequately care for her child, now and in the foreseeable future, by reason of mental illness (see Social Services Law § 384-b [3] [g]; [4] [c]; Matter of Harlem Dowling-Westside Ctr. for Children & Family Servs. v Marion L.C., 264 AD2d 845 [1999]; cf. Matter of Hime Y., 52 NY2d 242, 245, 249 [1981]). The testimony elicited from the agency’s expert psychiatrist established that the mother suffered from schizophrenia. The evidence established that, due to *687her disorder, the mother was unable to act in accordance with her child’s needs. The expert psychiatrist also opined that due to the nature of the mother’s condition and her denial of it, as well as her denial of her child’s special needs, the child would be at risk in the future if returned to the mother’s care. This evidence constituted clear and convincing proof of the mother’s inability to care for her child, now and in the foreseeable future (see Matter of Winston Lloyd D., 7 AD3d 706, 707 [2004]; Matter of Danielle C., 6 AD3d 530, 531 [2004]; Matter of Juliana V., 249 AD2d 314 [1998]).
The mother’s remaining contentions do not require reversal. Santucci, J.P., Lifson, Covello and McCarthy, JJ, concur.